UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Walgreen Co. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 200 Wilmot Road Deerfield, Illinois 60015 November 22, 2010 Dear Walgreens Shareholder: Please join us Wednesday, January 12, 2011, at 2:00 p.m., Central time, for our Annual Shareholders’ Meeting. As in past years, the meeting will be held in the Grand Ballroom of Navy Pier, 600 East Grand Avenue, Chicago, Illinois. For your convenience, a trolley service will run from the Navy Pier parking garages to Entrance 2, Lobby 3. Despite a continuing weak economy over the past year, we made substantial progress across our business. We achieved strong growth, controlled our costs and created new and innovative ways to better serve customers and patients in the communities where they live and work. We returned a record $2.2 billion to our shareholders through dividends and share repurchases, including the completion of our $2 billion repurchase program announced in October 2009 and an increase in our dividend for the 35th consecutive year. At this year’s Annual Meeting, we’ll update you on plans to build upon the successes of this past year by accelerating our growth strategy — to leverage the best store network in America; to enhance the customer experience; and to achieve major cost reduction and productivity gain. We will also review our financial performance and answer your questions. Please mark your calendar for January 12. Closed captioning will be offered during the entire meeting, including questions and answers. If you are unable to attend the meeting in person, please join us online at Walgreens.com at 2:00 p.m., Central Time, that day to hear a live broadcast. A video re-broadcast will be available on our website beginning Friday, January 14. Your vote is important. Please note that brokers no longer may vote your shares on the election of directors in the absence of your specific instructions as to how to vote. Please vote as soon as possible, by telephone, Internet, or mail, even if you plan to attend the meeting. Our very best wishes for a healthy and happy holiday season, and thank you for your continued trust and confidence in Walgreens. Sincerely, ALAN G. MCNALLY GREGORY D. WASSON Chairman of the Board President and Chief Executive Officer 200 Wilmot Road Deerfield, Illinois 60015 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held Wednesday, January 12, 2011 TO THE SHAREHOLDERS OF WALGREEN CO.: The Annual Meeting of Shareholders of Walgreen Co., an Illinois corporation, will be held in the Grand Ballroom of Navy Pier, 600 East Grand Avenue, Chicago, Illinois, on Wednesday, January 12, 2011, at 2:00 p.m. Central Standard Time. The Annual Meeting is being held for the following purposes: To elect the eleven directors named in this proxy statement to hold office until the next Annual Meeting of Shareholders or until their successors are elected and qualified; To ratify the appointment of Deloitte & Touche LLP as Walgreen Co.’s independent registered public accounting firm for the fiscal year ending August 31, 2011; To amend the Walgreen Co. articles of incorporation to revise the purpose clause; To amend the Walgreen Co. articles of incorporation to eliminate certain supermajority vote requirements; To amend the Walgreen Co. articles of incorporation to eliminate the “fair price” charter provision applicable to certain business combinations; To consider a shareholder proposal on a policy to change the vote required for shareholders to call special shareholder meetings; To consider a shareholder proposal on a policy that a significant portion of future stock option grants to senior executives should be performance-based; and To transact such other business as may properly come before the meeting or its adjournment. Only shareholders of record at the close of business on November 15, 2010, are entitled to vote at the Annual Meeting and any adjournment. Shareholders are cordially invited to attend the Annual Meeting. If attending, please bring the admission ticket mailed with this proxy statement and at least one form of photo identification. You may vote your shares by telephone, via the Internet or by mail by following the instructions on your proxy card. If you vote by telephone or via the Internet, you need not return a proxy card. If you choose to vote by mail, please sign, date and return the proxy card in the envelope provided. You may revoke your proxy at any time before your shares are voted at the meeting by notifying the Secretary of Walgreen Co. in writing or by submitting another timely proxy by telephone, Internet or mail. If you are present at the meeting, you may vote your shares in person, which will supersede your proxy. If you hold shares through a broker or other custodian, please check the voting instructions provided to you by that broker or custodian. Your vote is important. Please note that brokers no longer may vote your shares on the election of directors in the absence of your specific instructions as to how to vote. Please vote promptly, by telephone, Internet or mail, even if you plan to attend the meeting. For more information about the matters being considered at this meeting, we respectfully ask that you read the proxy statement on the following pages. The Company’s Annual Report to shareholders for fiscal year 2010 is enclosed with this proxy statement. By order of the Board of Directors, DANA I. GREEN Corporate Secretary November 22, 2010 TABLE OF CONTENTS Page PROXY STATEMENT 1 Questions and Answers about the Proxy Materials and the Annual Meeting 1 PROPOSAL 1 — Election of Directors 5 The Board of Directors, Board Committees and Corporate Governance 11 Committees 13 Audit Committee 14 Compensation Committee 14 Finance Committee 15 Nominating and Governance Committee 15 Director Selection Process 15 Consideration of Director Candidates for the 2012 Annual Meeting 16 Communications with the Board of Directors 17 Board Leadership Structure 17 Board Oversight of Risk Management 17 Director Compensation 18 Executive Compensation 21 Compensation Discussion and Analysis 21 Compensation Philosophy and Objectives 21 Role of the Compensation Committee 21 Definitions of Company Executives 21 Role of Company Personnel in Executive Compensation Decisions 22 Role of Outside Compensation Consultants 22 Setting Senior Executive Compensation 22 Elements of Compensation 23 Relationship Between Compensation Plans and Risk 32 Compensation Recovery Policy 33 Employment Agreements 33 Share Ownership Guidelines for Senior Executives 34 Insider Trading Restrictions and Policy Against Hedging 34 Tax-Deductibility of Executive Officer Compensation - Section 162(m) Deferred Compensation Plan 34 Compensation Committee Report on Executive Compensation 35 Executive Compensation Tables and Supporting Information 36 Summary Compensation Table 36 Grants of Plan-Based Awards 38 Outstanding Equity Awards at 2010 Fiscal Year-End 39 Option Exercises and Stock Vested in 2010 Fiscal Year 41 Nonqualified Deferred Compensation for the 2010 Fiscal Year 42 Potential Payments Upon Termination or Change in Control 43 Securities Ownership of Certain Beneficial Owners and Management 51 Section 16(a) Beneficial Ownership Reporting Compliance 52 Equity Compensation Plans 53 Certain Relationships and Related Transactions 54 Audit Committee Report 55 Independent Registered Public Accounting Firm Fees and Services 56 PROPOSAL 2 — Ratification of the Appointment of the Independent Registered Public Accounting Firm 57 PROPOSAL 3 — Amendment to the Walgreen Co. Articles of Incorporation to Revise the Purpose Clause 57 PROPOSAL 4 — Amendment to the Walgreen Co. Articles of Incorporation to Eliminate certain Super-Majority Vote Requirements 58 PROPOSAL 5 — Amendment to the Walgreen Co. Articles of Incorporation to Eliminate the “Fair Price” Charter Provision 61 PROPOSAL 6 — Shareholder Proposal regarding Special Shareholder Meetings 63 PROPOSAL 7 — Shareholder Proposal on a Policy that a Significant Portion of Future Stock Option Grants to Senior Executives Should be Performance-Based 65 Householding 67 Shareholder Proposals for the Next Annual Meeting 67 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on January 12, 2011 68 200 Wilmot Road Deerfield, Illinois 60015 November 22, 2010 PROXY STATEMENT Annual Meeting of Shareholders to be held January 12, 2011 This proxy statement is being distributed beginning on or about November 22, 2010, in connection with the Annual Meeting of Shareholders of Walgreen Co. to be held in the Grand Ballroom of Navy Pier, 600 East Grand Avenue, Chicago, Illinois, on Wednesday, January 12, 2011, at 2:00 p.m. Central Standard Time. Whenever we refer in this Proxy Statement to the “Annual Meeting,” we are also referring to any adjournments of the Annual Meeting. This proxy statement describes the business that will be transacted at the Annual Meeting and how you can vote your shares. References in this proxy statement to “Walgreens”, the “Company,” “we,” “us” or “our” refer to Walgreen Co. except as otherwise indicated or the context otherwise requires. Questions and Answers about the Proxy Materials and the Annual Meeting Why am I receiving these materials? This Proxy Statement is being delivered to all shareholders of record as of the close of business on November 15, 2010 in connection with the solicitation of proxies on behalf of the Board of Directors for use at the Annual Meeting of Shareholders on January 12, 2011. Although this Proxy Statement and our fiscal 2010 Annual Report to Shareholders are being delivered together, the Annual Report is not part of this Proxy Statement. Who can attend the Annual Meeting? Only shareholders of Walgreens as of the record date, November 15, 2010, their authorized representatives and guests of Walgreens may attend the Annual Meeting. To attend the meeting in person, you will need an admission ticket or an account statement showing your ownership of Walgreens stock as of November 15, 2010, and a government-issued photo identification. An admission ticket is included in the proxy materials. Large bags, backpacks, briefcases, cameras, recording equipment and other electronic devices will not be permitted in the meeting, and attendees may be subject to security inspections. Who is entitled to vote? Only shareholders of record of Walgreen Co. common stock at the close of business on November 15, 2010, are entitled to notice of, and to vote at, the Annual Meeting. As of that date, 925,764,300 common shares of Walgreen Co. were outstanding. Shareholders have cumulative voting rights in the election of directors and one vote per share on all other matters. Cumulative voting means that shareholders could give one vote to each of the eleven nominees for each share owned, distribute their votes among as many nominees as they choose, or give eleven votes to one nominee for each share owned. Shareholders of Record. If your shares are registered directly in your name with our transfer agent, you are considered the shareholder of record with respect to those shares, and a set of proxy materials is being provided to you directly by Walgreens. As the shareholder of record, you have the right to grant your voting proxy directly to the individuals listed on the proxy card or to vote in person at the Annual Meeting. “Street Name” Shareholders. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name and the proxy materials were forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker 1 or nominee how to vote your shares. Beneficial owners are also invited to attend the Annual Meeting. Since you are not the shareholder of record, however, you may not vote your shares in person at the Annual Meeting unless you follow your broker’s procedures for obtaining a legal proxy. What proposals are being voted on at the Annual Meeting? At the Annual Meeting, the following items will be voted upon: the election to the Board of Directors of the eleven persons nominated by the Board, each for a term of one year ending at the next Annual Meeting; the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for our fiscal year ending August 31, 2011; three amendments to our Amended and Restated Articles of Incorporation; and two shareholder proposals. What are the Board of Directors’ voting recommendations? For the reasons set forth in more detail later in the Proxy Statement, our Board of Directors recommends a vote: ‘‘FOR’’ the election of each of the eleven nominees to the Board (Proposal No. 1); “FOR” the ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal year 2011 (Proposal No. 2); “FOR” each of the three amendments to our Amended and Restated Articles of Incorporation (Proposal Nos. 3, 4 and 5); and “AGAINST” each of the two shareholder proposals (Proposal Nos. 6 and 7). If you return a signed proxy card to allow your shares to be represented at the Annual Meeting, but do not indicate how your shares should be voted on one or more matters listed above, then the proxies will vote your shares as the Board of Directors recommends for those matters. If any other matters are properly presented at the meeting, the proxies may vote your shares in accordance with their best judgment. Other than the matters listed above, Walgreens knows of no other matters to be presented at the meeting. How do I vote? Shareholders of Record: Shareholders of record may vote in person at the Annual Meeting or by one of the following methods: By Mail. Complete, sign and date the enclosed proxy card and return it in the prepaid envelope provided; By Telephone. Call the toll-free telephone number set forth on the proxy card, and follow the recorded instructions; or By Internet. Access the secure Internet website registration page identified on the proxy card, and follow the instructions. Please note that the Internet and telephone voting facilities for shareholders of record will close at 11:59 p.m. Eastern Time on January 11, 2011. 2 Street Name Shareholders: If your shares are held by a broker, bank or other nominee, you should have received instructions on how to vote or instruct the broker to vote your shares from your broker, bank or other nominee. Please follow their instructions carefully. If you give the broker voting instructions, your shares will be voted as you direct. Please note that brokers may no longer vote your shares on the election of directors in the absence of your specific instructions as to how to vote. Please return your proxy so your vote can be counted. Street name shareholders may generally vote by one of the following methods: By Mail. You may vote by signing, dating and returning the voting instruction card sent to you by your broker, bank or other nominee in the pre-addressed envelope provided; By Methods Listed on Voting Instruction Card. Please refer to your voting instruction card or other information provided by your broker, bank or other nominee to determine whether you may vote by telephone or electronically on the Internet, and follow the instructions on the voting instruction card or other information provided by the record holder; or In Person With a Proxy from the Record Holder. A street name shareholder who wishes to vote at the Annual Meeting will need to obtain a legal proxy from his or her brokerage firm, bank or other nominee and present that proxy and proof of identification at the Annual Meeting to vote. Please consult the voting instruction card provided to you by your broker, bank or other nominee to determine how to obtain a legal proxy in order to vote in person at the Annual Meeting. How do I specify how I want my shares voted? If you are a shareholder of record, you can specify how you want your shares voted on each proposal by marking the appropriate boxes on the proxy card or by following the instructions for voting by telephone or via the Internet. The individuals named as proxies on the proxy card will vote your shares in accordance with your instructions. Please review the voting instructions and read the entire text of the proposals and the positions of the Board of Directors in the Proxy Statement prior to voting. If your proxy is validly submitted without specifying a vote or an abstention on a proposal, it will be voted according to the recommendation of the Board of Directors on that proposal. What constitutes a quorum at the Annual Meeting? A majority of the outstanding shares, represented at the Annual Meeting in person or by proxy, will constitute a quorum, which is the minimum number of shares that must be present or represented by proxy at the Annual Meeting to transact business. Abstentions and broker non-votes are counted as shares represented at the meeting for purposes of determining a quorum. Generally, broker non-votes occur when brokerage firms return proxies for which no voting instructions have been received from beneficial owners and the broker does not have discretionary authority to vote on the proposal. Once a share is represented for any purpose at the Annual Meeting, it will be deemed present for quorum purposes for the remainder of the meeting (including any meeting resulting from an adjournment of the Annual Meeting, unless a new record date is set). How many votes are needed to have the proposals pass? Proposal No. 1: Director Elections. Each director is elected by the vote of a majority of the shares represented in person or by proxy and entitled to vote. Shareholders may direct their votes to be cast for, against or abstain with respect to each director candidate. An abstention will have the effect of a vote against a director candidate. Proposal No. 2: Ratification of our Auditors. The affirmative vote of a majority of the shares represented in person or by proxy and entitled to vote on the matter is required for the ratification of the appointment of our independent registered public accounting firm. Abstentions will have the effect of votes against this proposal. 3 Proposal No. 3: Amendment of Articles of Incorporation to Revise the Purpose Clause. The affirmative vote of the holders of two-thirds of the outstanding common shares entitled to vote at the Annual Meeting is required for adoption of this proposal to amend the Articles of Incorporation. Abstentions will have the effect of votes against this proposal. Proposal No. 4: Amendment of Articles of Incorporation to Eliminate certain Super-majority Vote Requirements. The affirmative vote of the holders of two-thirds of the outstanding common shares entitled to vote at the Annual Meeting is required for adoption of this proposal to amend the Articles of Incorporation. Abstentions will have the effect of votes against this proposal. Proposal No. 5: Amendment of Articles of Incorporation to Eliminate the “Fair Price” Charter Provision applicable to certain Business Combinations. The affirmative vote of the holders of 80% of the outstanding common shares entitled to vote at the Annual Meeting is required for adoption of this proposal to amend the Articles of Incorporation. Abstentions will have the effect of votes against this proposal. Proposal No. 6: Shareholder Proposal on a Policy regarding the Vote Required for Shareholders to Call Special Shareholder Meetings. The affirmative vote of a majority of the shares represented in person or by proxy and entitled to vote on the matter is required to approve this shareholder proposal. Abstentions will have the effect of votes against this proposal. Proposal No. 7: Shareholder Proposal on a Policy That a Significant Portion of Future Stock Option Grants to Senior Executives Should be Performance-Based. The affirmative vote of a majority of the shares represented in person or by proxy and entitled to vote on the matter is required to approve this shareholder proposal. Abstentions will have the effect of votes against this proposal. How are the votes counted? In accordance with the laws of Illinois, our Amended and Restated Articles of Incorporation and our By-laws, for all matters being submitted to a vote of shareholders, only proxies and ballots that indicate votes “for,” “against” or “abstain” on the proposals or that provide the designated proxies with the right to vote in their judgment and discretion on the proposals are counted to determine the number of shares present and entitled to vote. Broker non-votes are not counted as shares present and entitled to vote but will be counted for purposes of determining quorum (whether enough votes are present to hold the Annual Meeting). Can I change my vote after I return the proxy card, or after voting by telephone or electronically? If you are a shareholder of record, you can revoke your proxy at any time before it is voted at the meeting by taking one of the following three actions: by giving timely written notice of the revocation to the Corporate Secretary of Walgreens; by submitting another timely proxy by telephone, Internet or mail; or by voting in person at the Annual Meeting. If you are a beneficial owner of shares, you may submit new voting instructions by timely contacting your bank, broker or other holder of record in accordance with that entity’s procedures. You may also vote in person at the Annual Meeting if you obtain a legal proxy. All shares that have been properly voted and not revoked will be voted at the Annual Meeting. The proxy confers discretionary authority to the persons named in the proxy, or their substitutes, to vote on any other business that may properly come before the meeting. 4 Is my vote confidential? Yes, any information that identifies a shareholder or the particular vote of a shareholder is kept confidential and will not be disclosed to Walgreens unless required by law or requested by you. Who counts the votes? Broadridge Financial Solutions, Inc. will tabulate the proxies and Hagberg and Associates will act as the inspector of election. Each firm is independent of Walgreens. How can I find out the voting results? We expect to announce preliminary results at the Annual Meeting. We will report final results in a filing with the Securities and Exchange Commission on Form 8-K following the Annual Meeting. Who will pay for the costs involved in the solicitation of proxies? Walgreens will bear the expenses incurred to solicit proxies. We will pay all costs of preparing, assembling, printing and distributing the proxy materials. Solicitation may be made by mail, facsimile, email, in person and by telephone. Officers, directors and regular employees of Walgreens may help solicit proxies for no additional compensation. We have retained Alliance Advisors LLC to assist in soliciting proxies for a fee of approximately $12,000, plus reasonable out-of-pocket expenses. We will, upon request, reimburse brokerage firms and other nominees or fiduciaries for their reasonable expenses incurred for forwarding solicitation material to beneficial owners of our common stock. PROPOSAL 1 Election of Directors There are eleven nominees identified below for election to the Board of Directors to hold office for one year or until their successors are elected and qualified. The proxy holders intend to vote each proxy received by them in accordance with the direction of the shareholder completing the proxy. If you return a signed proxy card to allow your shares to be represented at the Annual Meeting, but do not indicate how your shares should be voted, then the proxies will vote your shares for the election of each of the director nominees. Should any nominee unexpectedly become unavailable for election, the Nominating and Governance Committee will recommend, and the Board of Directors will substitute, a replacement nominee, unless the Board instead chooses to reduce the number of directors serving on the Board. The proxy holders will vote all proxies received by them for any such replacement nominee. The Board of Directors does not anticipate that any nominee will be unable to serve. The following table sets forth the names, ages, principal occupations and other information about the director nominees. Also included is a description of the specific experience, qualifications, attributes and skills of each nominee that led the Board to conclude that each nominee is well-qualified to serve as a member of our Board of Directors. 5 Director since 1999 Independent Chairman of the Board Alan G. McNally, 65—Chairman of the Board of Walgreen Co. (since October 2008). Mr. McNally was the acting Chief Executive Officer of Walgreen Co. from October 2008 to February 2009 and lead director of the Board from January 2008 to October 2008. Mr. McNally has served as Special Advisor to Harris Financial Corporation since January 2007. He was Chairman of the Board of Harris Financial Corporation from April 1998 to May 2006, Chief Executive Officer from April 1998 to September 2002, and a director from May 2006 through December 2006. Mr. McNally was Chairman of the Board of Harris Trust and Savings Bank and Harris Bankcorp, Inc. from April 1995 to January 2004 and Chief Executive Officer from September 1993 to September 2002. He served as Senior Advisor to TeleTech North America from February 2003 to September 2006. Significant Experience/Competencies Former CEO Former Non-Executive Chairman General Management & Business Operations Consumer-facing Industry Consumer Marketing Hospital Board Regulated Industry Corporate/Institutional Relationship Management Mergers & Acquisitions International Strategy Development Risk Management Finance Public Relations/Communications Overview of Board Qualifications The Board believes that Mr. McNally’s demonstrated leadership skills and broad-based business acumen, together with his independence and extensive strategic, financial, operational and management experience gained in the financial services industry, enable him to effectively lead the Board in its governance and oversight responsibilities. In addition to his prior roles as Chairman and Chief Executive Officer of Harris Bank and as Chairman and acting Chief Executive Officer of Walgreens from October 2008 to February 2009, the Board values Mr. McNally’s experience from his prior service as non-executive Chairman of the Board of Harris Financial Corporation and, earlier in his career, of MasterCard International. Director since 2010 Independent Audit and Finance Committees (effective December 1, 2010) David J. Brailer, M.D., Ph.D., 51—Chairman of Health Evolution Partners, a private equity firm focused on the healthcare industry, since 2006. Dr. Brailer served as National Coordinator for Health Information Technology within the Department of Health and Human Services of the U.S. federal government from May 2004 to April 2006. He was a Senior Fellow at the Health Technology Center from 2002 to 2004. Previously, he served as Chairman and Chief Executive Officer and a director of CareScience, Inc., a provider of care management services and Internet-based healthcare solutions, from 1992 to 2002. Prior to that, he was Adjunct Assistant Professor of Health Care Systems at The Wharton School of Business at the University of Pennsylvania. Significant Experience/Competencies Former Public Company CEO General Management & Business Operations Healthcare Industry/Regulated Industry Corporate/Institutional Relationship Management Mergers & Acquisitions International Strategy Development Risk Management Finance Public Relations/Communications IT/E-commerce Overview of Board Qualifications With his experience as Chairman and Chief Executive Officer of CareScience, Inc. for more than 10 years and his subsequent experience with the U.S. federal government, where he was commonly referred to as the “health information technology czar,” Dr. Brailer provides the Board with strong technology and e-commerce experience coupled with business leadership and expertise in particular with respect to strategy formulation and the healthcare industry. In addition, Dr. Brailer brings to the Board insight and knowledge of investment and market conditions in the healthcare industry. 6 Director since 2009 Independent Finance Committee Nominating and Governance Committee Steven A. Davis, 52—Chairman of the Board (since September 2006) and Chief Executive Officer (since May 2006) of Bob Evans Farms, Inc. Mr. Davis was President of Long John Silver’s and A&W All-American Food Restaurants (Yum! Brands) from January 2002 to May 2006 and Senior Vice President and General Manager of Pizza Hut, Inc. (Yum! Brands) from 1993 to 2002. He has served as a director of Bob Evans Farms, Inc. since May 2006 and, from May 2006 through September 2009, Mr. Davis served as a director of CenturyLink (successor to Embarq Corporation). From 1984 to 2003, Mr. Davis was employed by Kraft General Foods in a series of brand leadership positions. Significant Experience/Competencies Current Public Company CEO General Management & Business Operations Retail Industry; Consumer-facing Industry Consumer Marketing Merchandising Supply Chain & Logistics Real Estate Healthcare Industry; Regulated Industry Corporate/Institutional Relationship Management Mergers & Acquisitions Strategy Development Finance Public Relations/Communications Overview of Board Qualifications Mr. Davis brings valuable management expertise and business leadership, as well as a broad understanding of the strategic, operational and financial issues facing public companies, to the Board and its Finance and Nominating and Governance Committees. Mr. Davis has extensive experience in the marketing and branding of retail products, multi-unit retail, and with respect to mergers and acquisitions. His experience serving as a board and committee member (audit, finance and governance) of other publicly-traded companies is also valued by the Board. Director since 1997 Independent Finance Committee Chair of Nominating and Governance Committee William C. Foote, 59—Chairman of the Board (since April 1996) and Chief Executive Officer (since January 1996) of USG Corporation. Mr. Foote was President of USG Corporation from September 1999 to January 2006. Healso serves asa director of Kohler Co., Chairman of the Board of The Federal Reserve Bank of Chicago and as a life trustee of Northwestern Memorial HealthCare in Chicago. USG, which filed a voluntary petition for reorganization under the Bankruptcy Code in 2001 and emerged in 2006, is a leading manufacturer and distributor of building materials. USG has announced, in connection with the implementation of its executive succession plan, that effective January 1, 2011 Mr. Foote will serve as executive Chairman of the USG Board of Directors. Significant Experience/Competencies Current Public Company CEO General Management & Business Operations Supply Chain & Logistics Hospital Board Corporate/Institutional Relationship Management Mergers & Acquisitions Strategy Development Finance Public Relations/Communications Overview of Board Qualifications With many roles as a corporate director over the years and his experience as Chairman and Chief Executive Officer of USG for 15 years, Mr. Foote provides the Board with strong business leadership, expertise in strategy formulation, financial acumen and substantial experience with respect to corporate governance matters. These roles, in addition to his service as Chairman of The Federal Reserve Bank of Chicago, enable Mr. Foote to have valuable insights and perspectives with regard to business and market conditions. 7 Director since 2009 Independent Chair of Finance Committee Nominating and Governance Committee Mark P. Frissora, 55—Chairman of the Board (since January 2007) and Chief Executive Officer (since July 2006) of Hertz Global Holdings, Inc. and The Hertz Corporation. Mr. Frissora was Chief Executive Officer of Tenneco Inc. from November 1999 to July 2006 and President of the automotive operations of Tenneco Inc. from April 1999 to July 2006. He served as the Chairman of Tenneco Inc. from March 2000 to July 2006. Mr. Frissora is a director of Hertz Global Holdings, Inc. and from June 2002 through November 2009, served as a director of NCR Corporation, where he chaired the compensation and human resource committee. He is also a director of Delphi Automotive LLP and is a member of their audit/ finance and governance committees. Significant Experience/Competencies Current Public Company CEO General Management & Business Operations Consumer-facing Industry Consumer Marketing Merchandising Supply Chain & Logistics Real Estate Corporate/Institutional Relationship Management Mergers & Acquisitions International Strategy Development Finance Public Relations/Communications Human Capital Overview of Board Qualifications Mr. Frissora brings to the Board a deep knowledge and understanding of retail businesses, and the leadership abilities, strategic management skills, and financial and operational expertise to compete in highly competitive retail markets. In addition, his experience as chief executive officer of Hertz and Tenneco and his service on other public company boards provide Mr. Frissora with an understanding of the strategic, operational and financial issues facing public companies and enable him to draw on various perspectives and viewpoints in his service on the Board. Director since 2010 Independent Compensation Committee Finance Committee Ginger L. Graham, 54—President and Chief Executive Officer of Two Trees Consulting, Inc., a healthcare and executive leadership consulting firm, since November 2007, and Senior Lecturer at Harvard Business School since October 2009. Previously, Ms. Graham was President (from September 2003 to June 2006) and Chief Executive Officer (from September 2003 to March 2007) of Amylin Pharmaceuticals, a biopharmaceutical company, and served as a director of that company from 1995 to 2009. From 1994 to 2003, she held various positions with Guidant Corporation, a cardiovascular medical device manufacturer, including Group Chairman, Office of the President, President of the Vascular Intervention Group, and Vice President. Ms. Graham has served as a director and a member of the audit committee of Genomic Health, Inc., a Nasdaq listed company, since December 2008. Significant Experience/Competencies Former Public Company CEO General Management & Business Operations Healthcare Industry; Regulated Industry Mergers & Acquisitions International Strategy Development Finance Public Relations/Communications Human Capital Overview of Board Qualifications Ms. Graham brings to the Board her extensive experience in senior management and leadership roles in the healthcare industry, including experience leading companies in drug, device and product development and commercialization. The Board values her insights and experience, including her service on the faculty of Harvard Business School teaching classes in entrepreneurship. She also brings to her service on the Board and the Compensation and Finance Committees valuable experience as a director of publicly and privately held life sciences companies and as a consultant to healthcare companies regarding strategy, leadership, team building and capability building. 8 Director since 2006 Independent Audit Committee Compensation Committee Nancy M. Schlichting, 56—President and Chief Executive Officer of the Henry Ford Health System (since June 2003). Ms. Schlichting was Executive Vice President and Chief Operating Officer of the Henry Ford Health System from June 1999 to June 2003, and President and Chief Executive Officer of Henry Ford Hospital from August 2001 to June 2003. She also serves as a director of the American Hospital Association and of the Kresge Foundation, where she chairs the board’s compensation committee. Significant Experience/Competencies Overview of Board Qualifications General Management & Business Operations Consumer-facing Industry Consumer Marketing Healthcare Industry; Regulated Industry Hospital Board Corporate/Institutional Relationship Management Strategy Development Finance Human Capital As a result of her leadership of hospitals and health systems, Ms. Schlichting brings to her service on the Board and its Audit and Compensation Committees a deep knowledge and understanding of the healthcare industry. The Board also highly values her experience and insights gained at Henry Ford Health System, where she has been responsible for the strategic and operational performance of a leading integrated health system, including an academic medical center, community hospitals, a health plan, a multi-specialty medical group, and an ambulatory and health retail network. Director since 2000 Independent Chair of Audit Committee Finance Committee David Y. Schwartz, 69—Independent business advisor and consultant to various companies principally in the retail, distribution and services industries. Former Partner at Arthur Andersen LLP, Mr. Schwartz has served as a director of Foot Locker, Inc. since 2000, where he chairs the board’s finance and strategic planning committee, and Stage Stores, Inc. (director since 2007) and True Value Company (since 2002), where he chairs the audit committees. Mr. Schwartz assists several civic and charitable institutions in the Midwestern United States. Significant Experience/Competencies Overview of Board Qualifications Retail Industry Regulated Industry Corporate/Institutional Relationship Management Mergers & Acquisitions Strategy Development Risk Management Finance Mr. Schwartz brings to the Board his great depth of experience in the areas of audit, accounting and finance, having spent his career as a partner at the accounting firm Arthur Andersen LLP, including service as partner in charge of its Retail Industry Program and Managing Partner of the Chicago office’s Attest and Business Consulting Practice, until his retirement in 1997. He is well-qualified to serve on our Audit Committee as the Audit Committee’s designated financial expert and on our Finance Committee. Mr. Schwartz also has experience as a business consultant to various companies in the retail, distribution and services industries. His experience serving on the audit, finance and strategic planning committees of other publicly-traded companies further contributes to the perspective and judgment that he brings to service on our Board. 9 Director since 2008 Independent Audit Committee Nominating and Governance Committee Alejandro Silva, 63—Chairman of the Board and Chief Executive Officer of Evans Food Group, Inc. (since October 1985), a producer of snack foods. Mr. Silva has served as a director of the PrivateBancorp, Inc. since 2005. Mr. Silva is also a director of the Chicago Transit Authority, where he chairs the committee on finance, audit and budget, and lends his experience to numerous Chicago civic organizations, including the Renaissance 2010 School Fund. Significant Experience/Competencies Overview of Board Qualifications General Management & Business Operations Consumer-facing Industry Consumer Marketing Merchandising Hospital Board Corporate/Institutional Relationship Management Mergers & Acquisitions International Strategy Development Risk Management Finance Mr. Silva is a successful entrepreneur who brings his strong entrepreneurial, management and leadership skills to the Board and its Audit and Nominating and Governance Committees. As Chief Executive Officer of Evans Food Group, Mr. Silva has valuable experience in the areas of business strategy, operations, business growth, consumer marketing and merchandising, and brings this perspective to boardroom discussions. He also brings public company and civic board experience gained through service as a director of PrivateBancorp and the Chicago Transit Authority. Director since 2005 Independent Audit Committee Chair of Compensation Committee James A. Skinner, 66—Vice Chairman (since January 2003) and Chief Executive Officer (since November 2004) of McDonald’s Corporation. Mr. Skinner has served as a director of McDonald’s Corporation since 2004 and Illinois Tool Works Inc., where he chairs the board’s compensation committee, since 2005. He is a trustee of the Ronald McDonald House Charities. Significant Experience/Competencies Overview of Board Qualifications Current Public Company CEO General Management & Business Operations Consumer-facing Industry Consumer Marketing Supply Chain & Logistics Real Estate Mergers & Acquisitions International Strategy Development Risk Management Finance Public Relations/Communications Human Capital Mr. Skinner’s leadership in serving as the Chief Executive Officer of one of the largest global companies, as well as his experience in a range of management positions within McDonald’s, provides him with great breadth and depth of understanding of the strategic, operational, financial and human capital issues facing public companies. It also gives him valuable insights and perspectives with respect to our retail operations. Mr. Skinner’s roles on other public company boards also enable him to draw on various viewpoints in his service on our Board. 10 Director since 2009 President and Chief Executive Officer Gregory D. Wasson, 52—President and Chief Executive Officer (since February 2009). Mr. Wasson was President and Chief Operating Officer from May 2007 to February 2009, Executive Vice President from October 2005 to May 2007, Senior Vice President from February 2004 to October 2005 and Vice President from October 2001 to February 2004. He was also President of Walgreens Health Services from March 2002 to May 2007. Significant Experience/Competencies Overview of Board Qualifications General Management & Business Operations Retail Industry Consumer Marketing Merchandising Supply Chain & Logistics Real Estate Healthcare Industry; Regulated Industry Corporate/Institutional Relationship Management Mergers & Acquisitions Strategy Development Risk Management Finance Public Relations/Communications Human Capital As President and Chief Executive Officer, Mr. Wasson leads our senior management team and brings to the Board an in-depth knowledge of our Company and the retail and healthcare industries. A graduate of Purdue University’s School of Pharmacy, Mr. Wasson has served in a variety of management capacities over his 30-year career at Walgreens including store operations, pharmacy benefit management and senior management with enterprise-wide responsibilities. This experience enables him to provide the Board with critical insights regarding our business and the dynamic environment in which we compete. Mr. Wasson provides a valuable and unique perspective in Board discussions about the Company’s business, competitive landscape, relationships with key constituencies, senior leadership, strategic opportunities and challenges, and operating and financial performance. The Board of Directors unanimously recommends that shareholders vote FOR the nominees set forth above. Proxies solicited by the Board will be so voted unless shareholders specify a contrary choice. The Board of Directors, Board Committees and Corporate Governance The Board of Directors met in person and by telephone 11 times and there were 20 meetings of Board Committees during the 2010 fiscal year. The Company’s Corporate Governance Guidelines state that directors are expected to attend the Annual Meeting of Shareholders and all meetings of the Board and the Committees of which they are members, unless prevented by unavoidable circumstances. Each incumbent director attended more than 90% of the aggregate number of meetings of the Board of Directors and meetings of the Board Committees on which he or she served during the periods for which he or she served. All of the directors who were then serving attended the Company’s Annual Meeting of Shareholders on January 13, 2010. The Board believes that, as a matter of policy, at least two-thirds of the Company’s Board members should be independent. Accordingly, the Board conducts an annual review as to whether each of its directors qualifies as independent. As permitted by the New York Stock Exchange, The NASDAQ Global Select Market and the Chicago Stock Exchange listing standards, the Board has determined categorically that any relationship within the parameters set forth below will not impair the independence of a director: 11 1) The director or a member of the director’s immediate family is, or has been during the entity’s last fiscal year, an executive officer or director of an entity with which the Company has ordinary course business dealings and such entity has, directly or indirectly, made payments to, or received payments from, the Company during the entity’s last fiscal year equal to less than the greater of $200,000 or 2% of the entity’s consolidated gross revenue for the entity’s last fiscal year; or 2) The director or a member of the director’s immediate family is an executive officer, director or trustee or was an executive officer, director or trustee of a charitable or other not-for-profit entity during the entity’s last fiscal year and the Company’s contributions to the entity during the entity’s last fiscal year are: (a) less than the greater of $200,000 or 2% of the entity’s total annual charitable receipts for the entity’s last fiscal year; and (b) less than 5% of the Company’s total annual contributions to charitable or other not-for-profit entities. The Company’s matching of employee charitable contributions will not be included in the Company’s annual charitable contributions for this purpose. In its annual review, the Board of Directors determined that Dr. Brailer, Mr. Davis, Mr. Foote, Mr. Frissora, Ms. Graham, Mr. McNally, Ms. Schlichting, Mr. Schwartz, Mr. Silva and Mr. Skinner are independent under the applicable listing standards of the New York Stock Exchange, The NASDAQ Global Select Market and the Chicago Stock Exchange, as well as the Company’s standards. In assessing independence, the Board of Directors was aware of and evaluated the following relationships: Mr. Davis was a director of CenturyLink through September 30, 2009. The Company utilizes CenturyLink’s telecommunications services. In addition, Mr. Davis’ wife is a board member of the NARSAD, a not-for-profit organization that receives charitable contributions from the Company. Mr. Foote is a life trustee of Northwestern Memorial HealthCare, the corporate parent of Northwestern Memorial Hospital. Mr. Foote does not perform any executive functions in this position. The Company provides pharmacy services to Northwestern Memorial Hospital and certain of its affiliates. Northwestern Memorial Foundation, an affiliate of Northwestern Memorial HealthCare, receives charitable contributions from the Company. In addition, Mr. Foote is a trustee of the Museum of Science and Industry, Chicago, a not-for-profit organization that receives charitable contributions from the Company. Mr. Frissora is the Chairman of the Board and Chief Executive Officer of Hertz Global Holdings, Inc. and The Hertz Corporation.Hertz is one of several rental vehicle companies which Walgreens employees may use when traveling on business.In addition, Mr. Frissora was a director of NCR Corporation during a portion of fiscal 2010. The Company contracts with NCR for software and technology support. Ms. Schlichting is the president and chief executive officer of the Henry Ford Health System. Health Alliance Plan, a health plan affiliated with Henry Ford, offers healthcare insurance and related administrative services, and individual members that hold that insurance or are the beneficiaries of the administrative services may fill prescriptions at the Company's pharmacies. In addition, Health Alliance Plan provided health insurance to certain of the Company's Michigan-based employees through December 31, 2009. Mr. Schwartz is a director of Foot Locker, Inc. The Company sells Foot Locker gift cardsat many ofits locations. Mr. Silva is a director of the Chicago Transit Authority and the Company maintains a business relationship with the Chicago Transit Authority. Mr. Silva serves as a trustee of the Museum of Science and Industry, Chicago, the Field Museum of Natural History and the Ravinia Festival, not-for-profit organizations that receive charitable contributions from the Company. In addition, Mr. Silva is a board member of the Renaissance Schools Fund, a not-for-profit organization that receives charitable contributions from the Company. 12 Mr. Skinner is the chief executive officer of McDonald’s Corporation. The Company leases space from McDonald's for one of its locations. The Company also has a business relationship with Redbox Automated Retail, LLC, a former affiliate of McDonald's. In each instance, the Board concluded that the relationship did not impair the independence of the director. The independent members of the Board of Directors meet in executive sessions in conjunction with each quarterly Board meeting. As the non-executive chairman, Mr. McNally presided at those sessions. The Board has adopted a written charter for each committee, as well as Corporate Governance Guidelines that address the Board’s composition and governance. The Board has also adopted an Ethics Policy Statement that applies to all of the Company’s employees, officers and directors, as well as a Code of Ethics for Financial Executives that applies to and has been signed by the Chief Executive Officer, the Chief Financial Officer and the Controller. These materials can be found on the Company’s website at investor.walgreens.com, and may be obtained by writing: Walgreen Co., Attn: Shareholder Relations, Mail Stop #2261, 200 Wilmot Road, Deerfield, Illinois 60015. Changes to or waivers, if any, of the Company’s Ethics Policy Statement for directors and executive officers or the Company’s Code of Ethics for Financial Executives would be promptly disclosed on the Company’s website. Committees During fiscal year 2010, the Board of Directors had standing Audit, Compensation, Finance, and Nominating and Governance Committees. The Board of Directors has determined that each member of the Audit, Compensation, and Nominating and Governance Committees is independent as defined in the Company’s independence standards, the rules of the Securities and Exchange Commission (in the case of the Audit Committee), and the listing standards of the New York Stock Exchange, The NASDAQ Global Select Market and the Chicago Stock Exchange. In addition, each member of our Finance Committee is independent under the applicable listing standards of the New York Stock Exchange, The NASDAQ Global Select Market and the Chicago Stock Exchange, as well as the Company’s standards. Current committee membership follows: Audit Compensation Finance Nominating and Director Name Committee Committee Committee Governance Committee Dr. Brailer X X (1) Mr. Davis X X Mr. Foote X X * Mr. Frissora X * X Ms. Graham X X Mr. McNally(2) Ms. Schlichting X X Mr. Schwartz X * X Mr. Silva X X Mr. Skinner X X * * Chair of Committee. Appointed to Committee effective December 1, 2010. As independent Chairman of the Board, Mr. McNally attends all Committee meetings. 13 Audit Committee The Audit Committee met eight times during the fiscal year. The Committee is composed of Mr. Schwartz, Chairman, Ms. Schlichting, Mr. Silva and Mr. Skinner. Dr. Brailer was appointed to the Committee effective December 1, 2010. Each member of the Committee meets the current financial literacy requirements of the New York Stock Exchange, The NASDAQ Global Select Market and the Chicago Stock Exchange. The Board of Directors has also determined that Mr. Schwartz meets the definition of audit committee financial expert under the rules promulgated by the Securities and Exchange Commission. The Committee assists in the oversight of matters relating to the Company’s financial reporting processes and systems. Specific tasks include overseeing the quality and integrity of the Company’s financial statements, the Company’s compliance with certain regulatory requirements, and internal accounting controls. The Committee also reviews the performance of the Company’s outside auditor and the internal audit function, and oversees policies associated with financial risk assessment and risk management. Compensation Committee The Compensation Committee met four times during the fiscal year. The Committee is composed of Mr. Skinner, Chairman, Mr. Foote, Ms. Graham and Ms. Schlichting. Ms. Graham joined the Committee upon her appointment to the Board in May 2010. The Committee determines the various elements of executive compensation and oversees executive succession planning. The Committee maintains authority and responsibility for the administration of the Company’s executive compensation programs, including base salaries, the annual performance-based Management Incentive Plan, the Long-Term Performance Incentive Plan, the Executive Stock Option Plan, certain executive deferred compensation plans and perquisites. The Committee also reviews management’s proposals regarding certain employee benefit plans and makes recommendations regarding such proposals to the Board of Directors. The Board of Directors determines the Committee’s membership, and the Committee consists solely of non-management directors who are independent under applicable securities laws and stock exchange rules. The Committee is supported in its work by its outside independent compensation consultant, as well as the Company’s Human Resources management, which provides data and other information. The Committee’s Charter, which can be found on the Company’s website at investor.walgreens.com, lists the specific responsibilities of the Committee. The Committee reviews its Charter annually and submits any recommended changes to the Board of Directors. The Committee is assisted by Mercer LLC, an independent outside compensation consultant. Mercer LLC provides to the Committee information regarding market compensation and practices, assists the Committee in the review and evaluation of such compensation and practices, and advises the Committee on compensation decisions, particularly with respect to the compensation of the Company’s Chief Executive Officer. Mercer LLC also assists the Nominating and Governance Committee in the review and evaluation of director compensation and practices. Mercer LLC’s fees for executive and director compensation consulting services provided to the Committee with respect to Walgreens in fiscal year 2010 were approximately $118,000. In addition, we paid Mercer LLC approximately $10,000 for manuals and compensation survey data in fiscal year 2010. Mercer LLC does not currently provide any additional services to the Company. Mercer LLC is a wholly-owned subsidiary of Marsh & McLennan Companies (“MMC”). MMC and its affiliates other than Mercer provided certain services not related to executive and director compensation, primarily insurance brokerage, to Walgreens and its affiliates in fiscal 2010 for fees totaling approximately $547,000. (This amount does not include insurance premiums that are paid through MMC to insurance carriers on behalf of Walgreens or amounts paid by Walgreens for services rendered to companies acquired by Walgreens prior to the acquisition closing date.) These non-compensation related services and fees are not subject to the Committee’s review or approval. 14 The Committee has reviewed and considered (1) the services Mercer performed for the Committee during fiscal 2010, (2) the non-compensation related services performed by MMC and its affiliates for Walgreens and its affiliates in fiscal 2010, (3) the relationship between Walgreens, Mercer and MMC, and (4) the quality and objectivity of the services Mercer consultants provided to the Committee. The Committee noted that the Mercer consultants providing service to the Committee do not market or sell to Walgreens or its affiliates the non-compensation related services performed by MMC, and those consultants receive no incentive or other compensation based on the fees paid by Walgreens and its affiliates for these other services. In addition, Mercer’s professional standards prohibit its consultants from considering any other relationships Mercer or any of its affiliates may have with Walgreens and its affiliates in rendering advice and recommendations to the Committee. Based on its review, the Committee has concluded that the advice it receives from Mercer is objective and not influenced by MMC’s other relationships with Walgreens or its affiliates. For additional information regarding the operation of the Committee and the role of outside compensation consultants, see “Executive Compensation — Compensation Discussion and Analysis” below. Finance Committee The Finance Committee met five times during the fiscal year. The Committee is composed of Mr. Frissora, Chairman, Mr. Davis, Ms. Graham and Mr. Schwartz. Ms. Graham joined the Committee in May 2010. Dr. Brailer was appointed to the Committee effective December 1, 2010. The Committee reviews the financial policies, requirements and practices of the Company and makes recommendations to the Board of Directors concerning such matters. Specific tasks include reviewing the Company’s capital allocation, capital structure, dividend policy, capital expenditures, operating income, cash flow and liquidity. Nominating and Governance Committee The Nominating and Governance Committee met three times during the fiscal year. The Committee is composed of Mr. Foote, Chairman. Mr. Davis, Mr. Frissora and Mr. Silva. The Committee considers matters related to corporate governance, makes recommendations to the Board of Directors regarding various elements of director compensation, develops general criteria regarding the qualifications and selection of Board members and recommends candidates for election to the Board of Directors. Director Selection Process The Board of Directors seeks a diverse group of candidates who possess the background, skills and expertise to make a significant contribution to the Board, the Company and its shareholders. Desired qualities to be considered include: Experience: high-level leadership experience in business or administrative activities, and significant accomplishment; expertise in key facets of corporate management; breadth of knowledge about issues affecting the Company; and proven ability and willingness to contribute special competencies to Board activities. 15 Personal attributes: personal integrity; loyalty to the Company and concern for its success and welfare; willingness to apply sound and independent business judgment; awareness of a director’s vital role in the Company’s good corporate governance and citizenship; no present conflict of interest; willingness to devote the time necessary for meetings and for consultation on Company matters; willingness to assume broad fiduciary responsibility; and enthusiasm about the prospect of serving. When recommending to the full Board the slate of directors to be nominated for election at the annual meeting of shareholders, the Nominating and Governance Committee reviews the qualifications and backgrounds of nominees for director, as well as the overall composition of the Board. The Nominating and Governance Committee evaluates each individual in the context of the Board as a whole, with the objective of recommending for nomination a group of individuals that can best perpetuate our success and represent shareholder interests through the exercise of sound business judgment. As part of this evaluation, the Committee assesses whether the group of nominees is comprised of individuals with a diversity of perspectives, backgrounds and professional experiences that would enhance the Board’s success at achieving these goals. With regard to diversity among the group of nominees, the Board, in accordance with our Corporate Governance Guidelines, considers diversity in broad terms, including consideration of competencies, experience, geography, gender, ethnicity, race and age, with the goal of obtaining diverse perspectives, backgrounds and professional experiences. With respect to continuing non-employee directors, the Nominating and Governance Committee also focuses on continued independence, transactions that may present conflicts of interest, changes in principal business activities and overall contribution to the Board. Nominees may be suggested by directors, members of management, shareholders, or, in some cases, by a third-party firm engaged to recommend director candidates. The Nominating and Governance Committee may engage a consulting firm to help identify candidates for director who meet the Company’s qualifications, and did so with respect to Dr. Brailer and Ms. Graham. Generally, the firm screens candidates against specific qualifications, develops profiles and prepares biographies of each candidate. The firm also assists in the interview process. The Chairman of the Nominating and Governance Committee and/or the Chairman of the Board, acting on behalf of the full Board, extends the formal invitation to become a Board nominee. Consideration of Director Candidates for the 2012 Annual Meeting The Nominating and Governance Committee welcomes shareholder suggestions of director candidates for consideration by the Committee. Shareholders should write to the Nominating and Governance Committee, Walgreen Co., Attention: Corporate Secretary, 200 Wilmot Road, Deerfield, Illinois 60015. Shareholders should provide the candidate’s name, biographical data, qualifications and the candidate’s written consent to being named as a nominee in the Company’s Proxy Statement and to serve as a director, if elected. If selected by the Nominating and Governance Committee, candidates will be required to satisfy any additional requirements of the Nominating and Governance Committee and the Company’s By-laws. The Company’s By-laws also provide a formal procedure whereby a shareholder may nominate a candidate for election as a director. A shareholder wishing to directly nominate a director candidate should notify the Corporate Secretary of the Company in writing on or after September 14, 2011 and not later than October 14, 2011, at Walgreen Co., Attention: Corporate Secretary, 200 Wilmot Road, Deerfield, Illinois 60015. 16 The shareholder must comply with all of the other requirements of Article II, Section 15(c) of the Company’s By-laws and any applicable provision of the Securities Exchange Act of 1934, as amended, and the rules promulgated thereunder. By-law requirements include providing the identity of the candidate, the name and address of the proposing shareholder and the underlying beneficial owner, if any, the relationship between the proposing shareholder and the underlying beneficial owner, if any, and such parties’ stock holdings and derivative positions in the Company’s securities. The Company’s By-laws require that shareholders nominating director candidates provide additional disclosure regarding the person nominated, including information the Company deems appropriate to ascertain the candidate’s qualifications to serve on the Company’s Board of Directors, disclosure of compensation arrangements between the candidate, the nominating shareholder and the underlying beneficial owner, if any, and other information required to comply with the proxy rules and applicable law. Communications with the Board of Directors All interested parties may communicate with the Chairman or the directors by regular mail directed to Walgreen Co., Attention: Corporate Secretary, 200 Wilmot Road, Deerfield, Illinois 60015. The Corporate Secretary or her designee will collect and organize all such communications, discarding any that are solicitations or are irrelevant to the Board’s responsibilities. The remaining communications will be forwarded to the appropriate member or group of members of the Board, who shall determine how such communications should be addressed. Board Leadership Structure As stated in the Company’s Corporate Governance Guidelines, the Board believes that the Board’s leadership structure is part of the overall governance process and is a matter to be considered based upon circumstances. The Company’s by-laws provide that the Chairman of the Board may, but need not be, the Chief Executive Officer. The Board believes it is important to retain its flexibility to allocate the responsibilities of the offices of the Chairman of the Board and Chief Executive Officer in any way that is in the best interests of our Company at a given point in time based upon then-prevailing circumstances. The Board believes that the decision as to who should serve in those roles, and whether the offices should be combined or separate, should be assessed periodically by the Board, and that the Board should not be constrained by a rigid policy mandate when making these determinations. Currently, the positions of Chief Executive Officer and Chairman of the Board are held by separate persons, with Gregory D. Wasson serving as our Chief Executive Officer and Alan G. McNally serving as our independent Chairman of the Board. We believe this structure is optimal for Walgreens at this time because it allows Mr. Wasson to focus on leading the Company’s business and operations. At the same time, the Chairman can focus on leadership of the Board of Directors, including calling and presiding over Board meetings and executive sessions of the independent directors, preparing meeting agendas in collaboration with the Chief Executive Officer, serving as a liaison and supplemental channel of communication between independent directors and the Chief Executive Officer, and serving as a sounding board and advisor to the Chief Executive Officer. Board Oversight of Risk Management Walgreens faces a broad array of risks, including market, operational, strategic, legal, regulatory and financial risks. Management of the Company is responsible for establishing and maintaining systems to manage these risks. The Board of Directors exercises oversight over the Company’s strategic, operational and financial matters, including the elements and dimensions of major risks facing the Company. The Board administers its risk oversight function as a whole and through its Board Committees, and the processes it uses to assess and monitor risks include the following: 17 The Board meets regularly to discuss the strategic direction, operating performance and the issues and opportunities facing Walgreens in light of trends and developments in the healthcare and retail industries and general business environment. Each year, the Board has a two-day meeting with senior management to discuss and review our overall corporate strategy and operating plans. In addition, throughout the year, our Board and Board Committees provide oversight and guidance to management regarding our strategy and operating plans. The Company has also implemented an Enterprise Risk Management (“ERM”) process under the direction of management’s Risk Steering Committee. The ERM approach helps the Board and Board committees to receive relevant information about and understand the Company’s risk management process, the participants in the process, and key information gathered through the process. The purpose of the ERM process is to identify risks that could affect the Company and the achievement of its strategic objectives, to understand, rate and prioritize those risks, and to facilitate the implementation of risk mitigation strategies and processes across the Company. The key risks identified through this process are reviewed with the full Board of Directors. In accordance with its charter, the Audit Committee reviews the Company’s policies and processes with respect to enterprise risk assessment and risk management as well as financial risk assessment and risk management. The Company’s Treasurer, as chair of the Risk Steering Committee, Director of Internal Audit and Chief Compliance Officer all have direct reporting responsibilities to the Audit Committee. On a quarterly basis, the Audit Committee reviews and discusses the key risks identified in the ERM process with management, their potential impact on our Company and our risk mitigation strategies. In the regular meeting of each of the other standing Board committees, those committees oversee management of risks relating to the applicable committee’s areas of responsibility. For example: the Compensation Committee reviews risks associated with the design and implementation of our compensation plans and arrangements (for a discussion of the risk assessment of our compensation programs, see “Compensation Discussion and Analysis – Relationship Between Compensation Plans and Risk.”); the Nominating and Governance Committee reviews risks incident to the Company’s governance structures and processes including, among other topics, Board succession planning; and the Finance Committee oversees key aspects of our financial risk management activities, including market and operating risks. Director Compensation This section describes the compensation provided to non-employee members of the Company’s Board of Directors. A full-time employee who serves as director does not receive additional compensation for service on the Board. Overview. Non-employee director compensation is reviewed annually by the Nominating and Governance Committee of the Board, with the assistance of Mercer LLC, the Committee’s current compensation consultant. Mercer LLC provides to the Committee information regarding market compensation, practices and trends, assists in the review and evaluation of such information, and advises the Committee on compensation decisions. The Committee’s review compares the Company’s director compensation to both retail peer companies and a sample of comparably sized companies in other industries, including the healthcare industry, and seeks to provide director compensation that is competitive with director compensation for these groups. The Committee also seeks to provide an appropriate mix of equity-based and cash compensation, so as to link director compensation to the interests of the Company’s shareholders. Any changes to director compensation are recommended by the Nominating and Governance Committee for approval by the full Board. The Nominating and Governance Committee conducted its annual review of director compensation in July 2010, with the assistance of Mercer LLC, and determined to recommend to the full Board that no changes be made to the director compensation program for fiscal year 2011. 18 Fiscal Year 2010 Director Compensation. During fiscal year 2010, the compensation structure for non-employee directors consisted of the following elements, subject to the deferral opportunities described below under “Nonemployee Director Stock Plan”: A $70,000 annual retainer, paid quarterly in cash. An additional $20,000 annual retainer for the Chair of the Audit Committee and an additional $10,000 annual retainer for each Chair of other Board committees, paid quarterly in cash. An additional $300,000 annual retainer for the independent Chairman of the Board, paid quarterly in cash. A grant of Walgreen Co. common stock with a market value of $155,000 as of the November 1, 2009 grant date. The grant was made under the Walgreen Co. Nonemployee Director Stock Plan for service as director from November 1, 2008 through October 31, 2009. Each director who served for the entire period received a grant of 4,097 shares, which was calculated by dividing $155,000 by $37.83, the closing stock price on October 30, 2009 (as November 1, 2009 was not a trading day). Directors serving for a portion of the fiscal year received prorated amounts for all elements of compensation. All directors are also reimbursed for expenses incurred in connection with Board and Board Committee meetings. On a very limited basis, the Company may determine that it is appropriate for non-management directors to be accompanied by their spouses in connection with these meetings and/or at other events related to their service on the Board. In these circumstances, the Company also reimburses the spouses’ travel expenses. In addition, in accordance with our Corporate Governance Guidelines, directors are reimbursed for reasonable expenses related to continuing education programs. Director Compensation Table The following table details the compensation provided to each non-employee director for fiscal year 2010: Change in Pension Value and Fees Earned Nonqualified or Paid in Stock Deferred All Other Cash Awards Compensation Compensation Total Name Earnings ($)(3) David J. Brailer(5) — Steven A. Davis — William C. Foote — Mark P. Frissora — — Ginger L. Graham(6) — — — Alan G. McNally 372,500 — Cordell Reed(7) Nancy M. Schlichting — David Y. Schwartz — Alejandro Silva — James A. Skinner — 12,584 Marilou M. von Ferstel(7) 27,381 Charles R. Walgreen III(7) — — Includes the annual retainer, any committee chair retainer and, with respect to Mr. McNally, the independent Chairman retainer (including any deferred amounts). Directors serving for a portion of the fiscal year received prorated amounts. 19 Represents the grant date (November 1, 2009) fair value determined in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 718 of the stock grant under the Walgreen Co. Nonemployee Director Stock Plan to each non-management director who served on the Board during the12-month periodended October 31, 2009 (including any deferred amounts). All stock awards are fully vested at the grant date. Includes increase in present value of amounts payable under the Walgreen Co. Retirement Plan for Outside Directors (described below under “Discontinued Director Compensation Programs”) of $1,120 for Mr. Reed and $8,620 for Ms. von Ferstel. For Ms. von Ferstel, also includes $18,761, which is the portion of prior deferred compensation plan earnings that is considered to be above-market. Represents dividends credited to deferred stock units. In addition to the amounts reported, directors also are eligible to receive the same discount on merchandise purchased from Walgreens as is made available to Company employees. Dr. Brailer joined the Board of Directors as of October 1, 2010. Reflects partial year compensation. Ms. Graham joined the Board of Directors as of May 1, 2010. Reflects partial year compensation. Messrs. Reed and Walgreen and Ms. von Ferstel retired from the Board of Directors as of January 13, 2010. Nonemployee Director Stock Plan. In November 1996, the Company established the Walgreen Co. Nonemployee Director Stock Plan. The Plan was amended and restated effective January 14, 2004, and further amended effective October 12, 2005, October 11, 2006, and September 1, 2009. Under this Plan, each non-employee director receives a grant of Walgreen Co. common stock on each November 1, for service as director during the preceding 12-month period. The grant is calculated based on a dollar value established under the Plan, which may be adjusted by the Board periodically. The Board set this dollar value at $155,000 for awards commencing with the November 1, 2009 grant. Under this Plan, the following deferral opportunities are available to directors: All cash retainer payments may be deferred into a deferred cash compensation account or awarded in the form of deferred stock units. The annual stock grant may be awarded in the form of deferred stock units. All amounts deferred into the deferred cash compensation account accrue interest at a monthly compounding rate equal to 120% of the applicable federal midterm rate. All deferred stock unit and deferred cash compensation account balances are paid in cash in two annual installments, the first of which occurs within 30 days following termination of service on the Board of Directors and the second of which occurs 12 months later. Discontinued Director Compensation Programs. Certain non-employee directors who retired from the Board during fiscal year 2010 remain eligible for benefits under discontinued director compensation arrangements as follows: The Walgreen Co. Nonemployee Director Stock Plan is a replacement for certain compensation arrangements for non-employee directors in effect prior to November 1996, under the Walgreen Co. Retirement Plan for Outside Directors. Under the Retirement Plan for Outside Directors, upon retirement a non-employee director receives annual benefits for the shorter of (i) the number of years the director served as a non-employee member of the Board, or (ii) ten years, and these benefits were equal to the sum of 80% of the annual Board retainer in effect on the date of retirement, plus 4% of the director’s final annual retainer for each year of service as a non-employee director in excess of ten years. In no case could the annual benefit payment exceed 100% of the annual retainer in effect and payable to the non-employee director on the date of his or her retirement from the Board of Directors. The Retirement Plan for Outside Directors will continue to apply in the future only with respect to compensation earned by non-employee directors for periods of service prior to November 1, 1996. Mr. Reed and Ms. von Ferstel will begin receiving benefits under this Retirement Plan in January 2011. Ms. von Ferstel participated in unfunded deferred compensation plans offered prior to 1993 that permitted a director to defer a portion of her retainer fees. During fiscal year 2010, Ms. von Ferstel received payments of $55,300 as a result of compensation previously deferred under such plans. 20 Share Ownership Guidelines for Directors. The Board of Directors adopted director share ownership guidelines in 2008. Under the guidelines, each non-employee director is expected to accumulate at least the lesser of 20,000 shares of Walgreen Co. common stock and the number of shares valued at three times the director’s total annual cash and equity compensation by the later of November 1, 2013 or five years after becoming a director. Deferred stock units acquired pursuant to the Nonemployee Director Stock Plan are considered shares owned for purposes of the director share ownership guidelines. As of November 15, 2010, each non-employee director had met or, using reasonable assumptions regarding future director compensation and stock appreciation, are progressing towards their goals in a manner that will allow them to meet either the fixed or variable share objectives within the prescribed time frames. Executive Compensation Compensation Discussion and Analysis This Compensation Discussion and Analysis provides information regarding (1) the overall structure of the compensation provided to the Company’s executives, (2) the role and involvement of various parties in executive compensation analysis and decisions, and (3) the process, substance of and rationale for decisions concerning executive compensation. Compensation Philosophy and Objectives The Compensation Committee of the Board of Directors (referred to in this section as the “Committee”) is responsible for establishing, implementing and monitoring the Company’s executive compensation philosophy and objectives. The Committee believes that the most effective executive compensation program is one that is designed to reward the achievement of annual and long-term Company performance goals and aligns executives’ interests with those of shareholders, with the ultimate objective of improving shareholder value. The Committee’s focus is to provide a compensation package that enables the Company to: Attract and retain talented executives; Reward Company and individual performance; and Link the interest of the Company’s senior executives to the interests of the Company’s shareholders. The Committee considers all elements of the compensation program in total, as well as individual performance, Company performance and market compensation considerations, in the exercise of its duties. Role of the Compensation Committee The Committee reviews and approves all components of Company executive pay, reports its decisions to the Board of Directors, and oversees the administration of the compensation program for senior executives. The primary duties of the Committee with regard to senior executive compensation are to conduct an annual review of executive officer compensation practices and market pay levels, approve the design of the Company’s executive compensation programs, approve the total annual awards under the Company’s short-term and long-term incentive programs and oversee the administration of these programs. The Committee also determines all aspects of compensation for the Company’s Chief Executive Officer and other senior executives. Definitions of Company Executives Both within this Compensation Discussion and Analysis and elsewhere in this proxy statement, there are terms used to describe groups of Company executives. “Executives” generally refers to the individuals who serve at the divisional vice president or market vice president level and above (127 persons as of August 31, 2010). These are the key managers of the Company, who are eligible for executive-level compensation and benefit 21 programs. “Senior executives” refers to a more limited group of individuals who serve at the corporate vice president level and above (23 persons as of August 31, 2010). “Named executive officers” refers to the seven individuals identified in this Compensation Discussion and Analysis and the Executive Compensation Tables and Supporting Information section of this proxy statement. Role of Company Personnel in Executive Compensation Decisions The Committee reviews and approves all decisions concerning the Company’s executive compensation plans and programs, including individual executive compensation. The Chief Executive Officer reviews annually the performance and pay level of each senior executive, develops recommendations concerning the compensation of each senior executive and presents those recommendations to the Committee. The Chief Executive Officer does not make recommendations concerning his own compensation. The Company’s Human Resources management provides information, analysis and other support to the Chief Executive Officer and the Committee during these processes. Role of Outside Compensation Consultants The Committee engages Mercer LLC as its independent compensation consultant. The Committee utilizes Mercer LLC to provide information regarding market compensation, practices and trends, assist in the review and evaluation of such information, and advise the Committee on compensation decisions, particularly with respect to the compensation of the Company’s Chief Executive Officer. In addition, Mercer LLC assists the Nominating and Governance Committee in the review and evaluation of director compensation and practices. The Company engages Hewitt Associates, Inc. to serve as the executive compensation consultant to the Company’s Human Resources and executive leadership. Hewitt provides information on competitive practices and pay levels, and provides research on executive compensation issues as requested by management. Setting Senior Executive Compensation The Committee members believe that each element of the compensation program should target compensation levels taking into account current market practices. At the same time, market compensation levels and practices are not the only factors used by the Committee in making executive compensation decisions. The Committee carefully considers internal equity issues and historical Company practices, along with long-term market trends, in making executive compensation decisions, and the Committee discounts short-term market fluctuations. In determining actual senior executive compensation levels, the Committee considers all elements of the program in total rather than any one element in isolation. The Committee compares these compensation components to those of companies that it establishes as its “peer group” for these purposes. The peer group is reviewed each year with the assistance of the Committee’s compensation consultant and Human Resources management, and is updated accordingly. The Committee does not target a specific percentile of the peer group in setting Company compensation, but primarily focuses on the range between the 25th and 75th percentile of market compensation for each position. The median market compensation serves as a key reference with respect to each senior executive’s target compensation taking into account the individual’s experience, performance contributions, and role relative to other senior executives. 22 Fiscal Year 2009 Peer Group Best Buy Co., Inc.
